     Case: 1:17-md-02804 Doc #: 3588 Filed: 12/22/20 1 of 1. PageID #: 507664




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 All Cases                                      )
                                                )   NOTICE
                                                )



         Special Master Cathy Yanni has advised the Court that as a result of other commitments,

she has found it necessary to resign as one of the Special Masters in the Opioid MDL, effective

December 31, 2020. The Court thanks Special Master Yanni for her service over the past three

years.




                                                /s/ Dan Aaron Polster December 21, 2020
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE
